Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are largely not persuasive. 
Applicant argues that Sridhar (US 20190079539), Vente (US 20200231016), and Connor (US 20170285646) do not teach each and every limitation of independent claim 1. In particular, the amended limitations of claim 1 are not taught. Further, that Hoffman (US 20140303844), which although not applied to this claim, does not remedy any of these deficiencies. In particular, Vente, which was relied upon by the Office for estimating an elevation of the bumper, uses proximity sensors to estimate bumper elevation and Vente does not mention that proximity sensors may be omitted. Further, that Sridhar does not teach that elevation can be monitored generally without physical sensors, and that 3D maps do not necessarily reveal the elevation of a bumper to one skilled in the art. 
However, Vente alone was not used to teach this limitation, but rather Sridhar in view of Vente. In particular, the intended assertion of the previous Office Actions was to incorporate the processing of Vente checking the possibility of interference, and using 3D map input data of Sridhar. Therefore, Sridhar, in view of Vente and Connor do in fact teach each and every limitation of independent claim 1. Hoffman is not necessary to remedy any challenged limitation. 
As such this argument is unpersuasive and an updated rejection has been provided below addressing the amended claim. 
Applicant argues that a suspension and a bumper are unrelated components of a vehicle and bottoming out of an actuator of a suspension bears no relation to a collision between a roadway and a bumper. That modifying Sridhar in such a manner, such that it analyzes a vertical distance separating the bumper of the vehicle in the roadway would require a complete redesign of Sridhar, thereby significantly departing from the reference’s functionality, which would not have been obvious. 
However, the suspension and bumper of a vehicle are not unrelated, Sridhar, in fact, teaches that body motion is a function of the road traveled ([0029]), and that suspension elements damp the inputs to the motion, which allows for partially decoupling the vehicle motion from wheel motion ([0030]). It would be virtually impossible and certainly unfeasible to fully decouple the motion of a wheel and the motion of a body, where the suspension system transmits motion between them. As such, the bumper and the suspension system cannot be unrelated. Likewise when a suspension system bottoms out, it prevents a level of damping and therefore the motion imparted through the suspension system to the vehicle body becomes more coupled. Likewise, monitoring a vertical distance separating the bumper of the vehicle in the roadway would not require a complete redesign of the system. As most, this would require a small amount of additional math, which is provided by the remaining references. 
As such, this argument is unpersuasive. 
Applicant argues that they have been unable to locate any teaching in the prior art of how bumper elevation is mathematically determined by the inverse sine of the pitch angle, and as such a case of prima facie obviousness cannot be established. 
However, the assertion of the previous assertion was that this was an inherent mathematical relationship necessarily present in all vehicles. The height above the road of a point on the end of the bumper is the vertical component of pitch, summed with all other components causing the center of the vehicle to be raised, which are namely the height of the suspension system and the radius of the wheels. 
As such, this argument is unpersuasive. 
Applicant argues independent claim 13 recites similar features to independent claim 1 and therefore similar arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable at least by virtue of their dependency on an allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues newly introduced claims 25 and 28 would frustrate the purpose of the references previously applied, as those references rely upon adjusting a suspension system of the vehicle, which would not be possible to omit from them. 
This argument is persuasive and as such, these claims would be allowable were they incorporated into their respective independent claims, including any intervening claims. 

Claim Objections
Claim 13 objected to because of the following informalities: recites “wherein for each point along trajectory path of the roadway”, which should recite “wherein for each point along the trajectory path of the roadway”, emphasis added.  Appropriate correction is required.
Claims 25 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-14, 18, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 20190079539) in view of Vente (US 20200231016) and Connor (US 20170285646). 
In regards to claim 1, Sridhar teaches a method, said method comprising: 
predicting or receiving a trajectory path of the vehicle along the roadway; ([0078] suspension controller may have access to an interface, through which a user can input a destination and may plan a route from a starting location. This includes predicting a trajectory along a roadway.)
monitoring elevations of the roadway along the trajectory path by accessing elevational data for the roadway from 3D map software; ([0078] suspension controller may have access to a stored 3D map including road elevation information.)
estimating the elevation of the roadway along the trajectory path without using physical proximity sensors; ([0078] suspension controller may have access to a stored 3D map including road elevation information. The elevation along the route is included in this data.)
Sridhar also teaches a method for controlling suspension system of vehicle based on determination of a suspension event based on a bump or pothole on the roadway ([0012], [0014]). The suspension controller predicts where an end-stop event may occur along the road using the 3D map information and available actuator adjustments ([0078]). An end-stop event may be an event associated with damage to the vehicle, for example a large pothole or high bump, which is when a collision with the 
Sridhar does not teach:
a method for assessing a potential for collision between a bumper of a vehicle and an incline of a roadway, said method comprising:
estimating the elevation of the bumper along the trajectory path without using physical proximity sensors; 
analyzing, at multiple points along the trajectory path of the roadway, a vertical distance separating the bumper from the roadway, wherein for each point along a trajectory path of the roadway, the analysis is based upon the estimated elevation of the bumper on the vehicle at that point and the estimated elevation of the inclined roadway at that point; and 
prior to the vehicle reaching the inclined roadway, warning a driver of the vehicle of an anticipated collision between the incline of the roadway and the bumper based upon the analyzing step.
However, Vente teaches a method that controls the suspension system of a vehicle based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, where the interference may be a collision ([0030], [0031]). In particular, that the interference may be checked with for example, the chassis or the bumper of the vehicle ([0004]). Vente also teaches adjusting and determining pitch angle ([0030]).
Further, Connor teaches preemptive road hazard or obstacle avoidance or mitigation by accessing a repository of road hazards or obstacles to preemptively mitigate the effects of the road hazard or obstacle ([0026]). The mitigation may include presenting an alert to passengers of the vehicle ([0042]), where a driver is a known type of passenger. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar by incorporating the teachings of 
The motivation to control suspension based upon a determination of a collision with a bumper is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[0005]). The motivation to preemptively warn a driver of an anticipated collision is that, as acknowledged by Connor, such a modification improves the comfort of the vehicle and passengers ([0010]). 

In regards to claim 2, Sridhar, as modified by Vente and Connor, teaches the method of claim 1.
Sridhar also teaches an interface for route planning ([0078]), which one of ordinary skill would have understood to be a display. 
Connor teaches determining either a real time or predesignated trajectory to avoid a potential obstacle ([0041]). This trajectory is an alternative trajectory from the previously planned route, and as such, it represents an alternative route. 
It would have been obvious to modify the suspension control method of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Connor such that an 
The motivation do so is that, as acknowledged by Connor, this allows form improvement of the comfort of the vehicle and passengers ([0010]). 

In regards to claim 3, Sridhar, as modified by Vente and Connor, teaches the method of claim 1, wherein the monitoring step comprises accessing elevational data from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill would have recognized a GPS location includes a latitude and longitude. [0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. The location of a road surface feature may be a latitude and longitude of a point along the trajectory path.)

In regards to claim 4, Sridhar, as modified by Vente and Connor, teaches the method of claim 1, wherein the point along the trajectory path is at least ten meters ahead of an actual position of the vehicle along the trajectory path. ([0044] vehicle localization system may retrieve 3D map information using a GPS coordinate to identify a candidate estimated location to narrow down useful information. [0047] map information may be retrieved for example for 1 kilometer around a candidate GPS coordinate or between two observed mile markers. As 3D maps include road segments, this must include a point along the trajectory path and includes a point that may be at least 10 meters ahead of the actual position.)

In regards to claim 8, Sridhar, as modified by Vente and Connor, teaches the method of claim 1, wherein the estimated elevation of the bumper on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path share the same latitude and longitude coordinates. ([0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. One of ordinary skill would have recognized a location may be a latitude and longitude and that when the point of contact with the object touches the object they are in the same place and have the same latitude and longitude.)

In regards to claim 10, Sridhar, as modified by Vente and Connor, teaches the method of claim 1 further comprising communicating said point on the trajectory path of the roadway to the driver using a GPS system of the vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same user interface as described in Vente and explained above and if it may be used to perform a route search, it would reasonably be a part of the GPS system.)

In regards to claim 11, Sridhar, as modified by Vente and Connor, teaches the method of claim 1 further comprising communicating the anticipated collision to a remote application. ([0043] vehicle may communicate with remotely located controller. [0034] this may include communicating the vehicle's location. One or ordinary skill would have understood that this includes information about the anticipated collision as [0054] the location of a road defect may be flagged and communicated with other vehicles.)


In regards to claim 12, Sridhar, as modified by Vente and Connor, teaches the method of claim 11, wherein the remote application is a traffic application. ([0054] the location of a road defect may be 

In regards to claim 13, Sridhar teaches a vehicle comprising a control system configured to: ([0034] may be multiple vehicle controllers, [0078] including suspension controller.)
predict or receive a trajectory path of the vehicle along a roadway; ([0078] suspension controller may have access to an interface, through which a user can input a destination and may plan a route from a starting location. This includes predicting a trajectory along a roadway.)
monitor elevations of the roadway along the trajectory path by accessing elevational data for the roadway from 3D map software; ([0078] suspension controller may have access to a stored 3D map including road elevation information.)
estimate the elevation of the roadway along the trajectory path without using physical proximity sensors; ([0078] suspension controller may have access to a stored 3D map including road elevation information. The elevation along the route is included in this data.)
Sridhar also teaches controlling suspension system of vehicle based on determination of a suspension event based on a bump or pothole on the roadway ([0012], [0014]). The suspension controller predicts where an end-stop event may occur along the road using the 3D map information and available actuator adjustments ([0078]). An end-stop event may be an event associated with damage to the vehicle, for example a large pothole or high bump, which is when a collision with the road may occur ([0082]). The predicted response of an obstacle such as a pothole or extrusion, where the predicted response may be vertical motion of the vehicle is determined ([0057]).
Sridhar does not teach: 

analyze, at multiple points along the trajectory path of the roadway, a vertical distance separating the bumper of the vehicle from the roadway, wherein for each point along trajectory path of the roadway, the analysis is based upon the estimated elevation of the bumper on the vehicle at that point and the estimated elevation of the incline of the roadway at that point; and 
warn a driver of the vehicle of an anticipated collision between the inclined roadway and the bumper prior to the vehicle reaching the inclined roadway. 
However, Vente teaches the suspension system of a vehicle may be controlled based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, where the interference may be a collision ([0030], [0031]). In particular, that the interference may be checked with for example, the chassis or the bumper of the vehicle ([0004]). Vente also teaches adjusting and determining pitch angle ([0030]).
Further, Connor teaches preemptive road hazard or obstacle avoidance or mitigation by accessing a repository of road hazards or obstacles to preemptively mitigate the effects of the road hazard or obstacle ([0026]). The mitigation may include presenting an alert to passengers of the vehicle ([0042]), where a driver is a known type of passenger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle and control system of Sridhar by incorporating the teachings of Vente and Connor, such that the system checks not only for an end-stop event, but also controls the suspension system based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, for example by a collision, and 3D map information of Sridhar can be used to determine this interference and its location, including estimating the elevation of the bumper. One of ordinary skill would have recognized that the bumper’s elevation above the road surface is equal to the 
The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[0005]). The motivation to preemptively warn a driver of an anticipated collision is that, as acknowledged by Connor, such a modification improves the comfort of the vehicle and passengers ([0010]).

In regards to claim 14, Sridhar, as modified by Vente and Connor, teaches the vehicle of claim 13, wherein the monitoring step comprises accessing elevational data for the roadway from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill would have recognized a GPS location includes a latitude and longitude. [0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. The location of a road surface feature may be a latitude and longitude of a point along the trajectory path.)

In regards to claim 18, Sridhar, as modified by Vente and Connor, teaches the vehicle of claim 13.
Sridhar also teaches an interface for route planning ([0078]), which one of ordinary skill would have understood to be a display. 

It would have been obvious to modify the vehicle and control system of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Connor such that an alternative trajectory of the vehicle to avoid a potential collision with an obstacle is determined and displayed on the interface of Sridhar. 
The motivation do so is that, as acknowledged by Connor, this allows form improvement of the comfort of the vehicle and passengers ([0010]).

In regards to claim 19, Sridhar, as modified by Vente and Connor, teaches the vehicle of claim 13, wherein the control system is configured to communicate said point on the trajectory path of the roadway to the driver using a GPS system of the is vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same user interface as described in Vente and explained above and if it may be used to perform a route search, it would reasonably be a part of the GPS system.)

In regards to claim 22, Vente teaches that a lowermost forward point of the vehicle is on the bumper which is most likely to interfere with a slope in front of the vehicle (Figures 1-3, [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Vente, such that a lowermost forward point is defined on the bumper.


In regards to claim 23, Sridhar, as modified by Vente and Connor, teaches the method of claim 1. 
Sridhar also teaches suspension controller may have access to a stored 3D map including road elevation information ([0078]), which includes the elevation along the route. 
Vente teaches adjusting and determining pitch angle of the vehicle, where pitch itself is determined based on the road surface ([0030]). 
As previously stated, one of ordinary skill would have recognized that the bumper’s current elevation is equal to the vertical component of the pitch, which is determined from the product of the wheel based and the inverse sine of the pitch angle, summed with the wheel radius plus current suspension height. All of this information is determined in the disclosures of these references. As such, the predicted bumper elevation can be determined in the same way using the predicted states of these variables. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Vente such that the elevation along the route of the vehicle is used to determine the pitch, and the bumper elevation along the route is determined from this information. 
The motivation to do so is that, as acknowledged by Vente, assessing such information allows for better control of and mitigation of vehicle interference ([0003]-[0005]). 

In regards to claim 24, Sridhar, as modified by Vente and Connor, teaches the method of claim 23. 
Sridhar also teaches suspension controller may have access to a stored 3D map including road elevation information ([0078]), which includes the elevation along the route. 
Vente teaches determining interference with a roadway ([0030], [0031]) and assessing the height of the road obstacle in comparison with a driving posture to assess the impact of the obstacle ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Vente such that the height of the road obstacle is compared with the driving posture to assess the impact of the road obstacle along the entire trajectory, which is assessing if the vehicle will collide with an incline of the roadway based upon the estimated elevation of the bumper of the vehicle and the elevation of the roadway along the entire trajectory. 
The motivation to do so is that, as acknowledged by Vente, this allows for a better assessment of interference with a road obstacle and therefore improved control ([0003]-[0005]). 

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Vente and Connor, in further view of Hoffman et al. (US 20140303844).
In regards to claim 6, Sridhar, as modified by Vente and Connor, teaches the method of claim 1. 
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle, which is the front bumper (Fig 1).

wherein the analyzing step comprises comparing (i) a slope of a first imaginary line extending between a tire of the vehicle and the bumper at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Vente and incorporating the teaching of Hoffmann, such that a point on the wheel of the vehicle is used as a point of reference from which, using the 3D map information, a distance to and height of a road surface feature, such as a pothole can be determined which is a slope and the angle of approach of the vehicle can also be determined from the reference point on the wheel, which is another slope.
The motivation to do so is that, as acknowledged by Hoffman, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[0005]).

In regards to claim 7, Sridhar, as modified by Vente, Connor, and Hoffman, teaches the method of claim 6.
Sridhar also teaches the suspension controller may include an interface ([0078]).

Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. This is a road slope angle.
It would have been obvious to one of ordinary skill in the art to modify the suspension control method of Sridhar, as already modified by Vente, Connor, and Hoffmann, by further incorporating the teachings of Vente and Hoffmann, such that the angle of approach is compared with the angle and slope created by the distance to and height of a road surface feature and the likelihood of collision can be assessed based on if the slope associated with the road surface feature is greater or smaller than the angle of approach slope, and an alert displayed related to the collision.
The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[0005]). Further, one of ordinary skill would have understood that such a modification makes the driver and passengers more comfortable and safer by notifying them of what is happening.

In regards to claim 16, Sridhar, as modified by Venter and Connor, teaches the vehicle of claim 13.
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle, which is the front bumper (Fig 1). 
	Sridhar, as modified by Vente and Connor does not teach: 
wherein for the analyzing step, the control system is configured to compare (i) a slope of a first imaginary line extending between a tire of the vehicle and the bumper at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control system of Sridhar, as already modified by Vente and Connor, by further incorporating the teachings of Vente and incorporating the teachings of Hoffmann, such that a point on the wheel of the vehicle is used as a point of reference from which, using the 3D map information, a distance to and height of a road surface feature, such as a pothole can be determined which is a slope and the angle of approach of the vehicle can also be determined from the reference point on the wheel, which is another slope.


In regards to claim 17, Sridhar, as modified by Vente, Connor, and Hoffman, teaches the vehicle of claim 16.
Sridhar also teaches the suspension controller may include an interface ([0078]).
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle (Fig 1). Vente also teaches a user interface that indicates the need for an increase of various vehicle angles ([0054]), which happens when it is determined that a driving surface anomaly will interfere with the vehicle ([0033]). 
Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. This is a road slope angle.
It would have been obvious to one of ordinary skill in the art to modify the suspension control method of Sridhar, as already modified by Vente, Connor and Hoffmann, by further incorporating the teachings of Vente and Hoffmann, such that the angle of approach is compared with the angle and slope created by the distance to and height of a road surface feature and the likelihood of collision can be 
The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[000S]). Further, one of ordinary skill would have understood that such a modification makes the driver and passengers more comfortable and safer by notifying them of what is happening.

Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Vente and Connor, in further view of Hui (CN 108032803)
In regards to claim 26, Sridhar, as modified by Vente and Connor, teaches the method of claim 1.
Sridhar, as modified by Vente and Connor, does not teach: wherein the step of estimating the elevation of the bumper accounts for tire pressure.
However, Hui teaches accounting for tire pressure in vehicle ride height and using this determination to assess whether the vehicle will scrape along a bump or pothole (Page 1 lines 14-30, Page 2 lines 26-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Conner, by incorporating the teachings of Hui, such that tire pressure is used to determine the height of bumper. 
The motivation to incorporate tire pressure information, is that as acknowledged by Hui, this allows for reducing vehicle scratching and improving vehicle performance (Page 1 lines 6-11). 

In regards to claim 27, Sridhar, as modified by Vente and Connor, teaches the method of claim 1.
Sridhar teaches sequences of vertical motion, including pitch, roll, and heave may be detected as a function of vehicle location ([0029]). The suspension height is observed and at least compared with dimensions of an obstacle ([0079]). 
Vente further teaches using suspension actuators to control pitch or roll angle in order to avoid interference between a surface of the vehicle body and a driving surface ([0035]). 
Sridhar, as modified by Vente and Connor, does not teach wherein the step of estimating the elevation of the bumper accounts for tire pressure. 
However, Hui teaches accounting for tire pressure in vehicle ride height and using this determination to assess whether the vehicle will scrape along a bump or pothole (Page 1 lines 14-30, Page 2 lines 26-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente and Conner, by further incorporating the teachings of Vente and incorporating the teachings of Hui, such that tire pressure, roll, and suspension compression state are used to determine the height of bumper. 
The motivation to incorporate roll information, is that, as acknowledged by Connor, this allows for better control of and mitigation of vehicle interference ([0003]-[0005]). The motivation to incorporate tire pressure information, is that as acknowledged by Hui, this allows for reducing vehicle scratching and improving vehicle performance (Page 1 lines 6-11). 

In regards to claim 29, Sridhar, as modified by Vente and Connor, teaches the vehicle of claim 13.

However, Hui teaches accounting for tire pressure in vehicle ride height and using this determination to assess whether the vehicle will scrape along a bump or pothole (Page 1 lines 14-30, Page 2 lines 26-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle and control system of Sridhar, as already modified by Vente and Conner, by incorporating the teachings of Hui, such that tire pressure is used to determine the height of bumper. 
The motivation to incorporate tire pressure information, is that as acknowledged by Hui, this allows for reducing vehicle scratching and improving vehicle performance (Page 1 lines 6-11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mariet et al. (US 8676431) teaches a vehicle display which may show a warning based upon the risk of a collision.
Chow et al. (US 20180096601) teaches a vehicle collision warning system and method that can alert a driver and communicate with a second vehicle when a collision is determined to be likely.
Desai et al
Rathje et al. (US 20080277951) teaches an impact simulation system and method that uses an angle between the point of contact of a front wheel with the road and the lowest point of the front bumper.
Non-patent literature Heckman teaches an angle of approach of a vehicle which is the angle between the ground and a line between the ground contact point on the wheel and the lowest point on the front of the vehicle, which may is shown as on the front bumper and is the largest angle of slope a vehicle can traverse without interference. 
Mermelstein (US 20170138752) teaches determining an alternative route avoiding a road hazard. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661